Exhibit 10.2

 

PDL BIOPHARMA, INC.

NOTICE OF GRANT OF STOCK OPTION

 

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of PDL BioPharma, Inc. (“PDL”) pursuant to PDL’s 2005 Equity
Incentive Plan (the “Plan”), as follows:

 

Participant:

L. Patrick Gage

 

 

 

 

Date of Grant:

November 16, 2007

 

 

 

 

Number of Option Shares:

100,000

 

 

 

 

Exercise Price:

$18.03

 

 

 

 

Initial Vesting Date:

The date one (1) month after October 1, 2007

 

 

 

 

Option Expiration Date:

The date seven (7) years after the Date of Grant

 

 

 

 

Tax Status of Option:

Nonstatutory Stock Option

 

 

 

 

Vested Shares:

Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:

 

 

 

Vested Ratio

 

Prior to Initial Vesting Date

0

 

 

 

 

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date

1/24

 

 

 

 

Plus

 

 

 

 

 

For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional

1/24

 

Adjustments to Vested Ratio:

PDL may adjust the Vested Ratio to account for any periods of part-time Service
as an Employee.

 

 

 

Termination of Unvested Option:

Except as may otherwise be provided by the Board, upon termination of the
Participant’s Service as an Employee, the Option shall terminate immediately
with respect to shares that are not Vested Shares. However, provided the
Participant’s Service continues uninterrupted in a capacity other than as an
Employee, the Option shall continue in accordance with the terms of the Stock
Option Agreement with respect to any Vested Shares. Upon termination of the
Participant’s Service, the Option shall terminate in accordance with the terms
of the Stock Option Agreement.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by PDL, PDL and the Participant agree that the Option is
governed by this Grant Notice and by the provisions of the Plan and the Stock
Option Agreement, both of which are made a part of this document.  The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on PDL’s internal web site and may be
viewed and printed by the Participant for attachment to the Participant’s copy
of this Grant Notice.  The Participant represents that the Participant has read
and is familiar with the provisions of the Plan and the Stock Option Agreement,
and hereby accepts the Option subject to all of their terms and conditions.

 

PDL BioPharma, Inc.

 

Participant

 

 

 

 

 

 

By:

/s/ Andrew Guggenhime

 

/s/ L. Patrick Gage

 

Andrew Guggenhime

 

Signature

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

Date

Address:

1400 Seaport Boulevard

 

 

 

Redwood City, California 94063

 

Address

 

--------------------------------------------------------------------------------


 

ATTACHMENTS:

 

2005 Equity Incentive Plan, as amended to the Date of Grant; Stock Option
Agreement, Exercise Notice and Plan Prospectus

 

--------------------------------------------------------------------------------